DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Li (US 2010/0030482).
Regarding claim 1, Li discloses a method for improving an accuracy of a wearable device while determining swimming metrics of a user during a swimming session, the method comprising:
receiving, by a processor circuit of the wearable device, motion data from one or more motion sensors of the wearable device (see abstract);

determining, by the processor circuit using the motion data, a first set of rotational data of the wearable device, wherein the first set of rotational data is expressed in a first frame of reference (see Fig. 9, elements 905-911; paragraph [0049] the rotational data is given in the body frame of reference);
converting, by the processor circuit, the first set of rotational data into a second set of rotational data, wherein the second set of rotational data is expressed in a second frame of reference (see Fig. 9, elements 905-911; paragraph [0050]: equation (4); the “quaternion...is used to represent an arbitrary body orientation with respect to the reference frame”);
determining, by the processor circuit, one or more swimming metrics of the user based on the second set of rotational data (see paragraph [0035]; turns are determined based on “pushing off the wall”), wherein the one or more swimming metrics corresponding to at least one of breaths, laps, swimming styles, or swimming strokes types (see paragraph [0058]), and
outputting, by the processor circuit, the one or more swimming metrics of the user (see Fig. 9, element 917).
Regarding claim 2, Li discloses the method of claim 1, wherein the first frame of reference comprises a body-fixed frame of reference with respect to the wearable device (see paragraph [0024] and figure 2A, element 201).
Regarding claim 3, Li discloses the method of claim 1, wherein the second frame of reference comprises an inertial frame of reference (see paragraphs [0029 and 0050], the system uses inertial sensors to gather information such as gyroscopes and accelerometers).
Regarding claim 26, Li discloses a system for improving an accuracy of a wearable device while determining one or more swimming metrics of a user during a swimming session, the system comprising: 
one or more motion sensors configured to collect motion data (see abstract); and
a processor circuit coupled to the one or more motion sensors and configured to execute instructions causing the processor to:
determine a first set of rotational data, wherein the first set of rotational data is expressed in a first frame of reference (see Fig. 9, elements 905-911; paragraph [0049] the rotational data is given in the body frame of reference);
	convert the first set of rotational data into a second set of rotational data, wherein the second set of rotational data is expressed in a second frame of reference (see Fig. 9, elements 905-911; paragraph [0050]: equation (4); the “quaternion...is used to represent an arbitrary body orientation with respect to the reference frame”);
	determine one or more swimming metrics of the user based on the second set of rotational data (see paragraph [0035]; turns are determined based on “pushing off the wall”), wherein the one or more swimming metrics corresponds to at least one of turns, breaths, laps, swimming styles, or swimming stroke types (see paragraph [0058]); and
	output the one or more swimming metrics of the user (see Fig. 9, element 917).
Allowable Subject Matter
Claims15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Li does not teach: “..determine one or more swimming metrics of the user based on the second set of rotational data, wherein the one or more swimming metrics corresponds to at least one of breaths, laps, swimming styles, or swimming stroke types....”
The Examiner respectfully disagrees and points to the fact that Li describes such features in paragraph 0058. Paragraph 0058: “With continued reference to FIG.9, at step 913, a swimmer's performance can be extracted from his body motion data calculated above. The performance data, including a swimmer’s instant speed, average speed, hip rotations, pitch and yaw angles, split time, stroke counts per lap, total laps, and other data, is formatted for storage at step 915 and output at step 917.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864